56 N.Y.2d 1001 (1982)
The People of the State of New York, Respondent,
v.
Gonzalo Gonzales, Appellant.
Court of Appeals of the State of New York.
Argued June 11, 1982.
Decided June 23, 1982.
Claude Castro for appellant.
Elizabeth Holtzman, District Attorney (Allan Root, Barbara D. Underwood and Beth S. Lasky of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*1002MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's contention that the trial court committed reversible error in rereading its original charge on certain legal concepts after the jury had requested clarification of those concepts in "layman's terms" is not properly preserved, as defendant failed to object or except to the trial court's supplemental charge. Defendant's failure to make his objection known at a time when the error, if any, could be remedied, precludes review by this court (People v Duncan, 46 N.Y.2d 74, 80, cert den 442 U.S. 910).
We have examined defendant's remaining contentions and find them to be without merit.
Order affirmed in a memorandum.